EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Brett J. Rosen on 2 March 2022.
3.	The application has been amended as follows: 
In the Specification
Please add the following new heading directly before the paragraph starting at page 2, line 1:
SUMMARY OF THE INVENTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
5.	Claims 55 and 56 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 55 is canceled, therefore the rejection of claims 55 and 56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
6.	Claims 59-61, 65, 67 and 68 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant has either amended the claims to remove the quotation marks, or canceled the claims, therefore the rejection of claims 59-61, 65, 67 and 68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
7.	Claims 52, 55, 57, 58 and 64 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (US2017/0065240), Claim 53 was rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US2017/0065240) in view of Goto et al. (US2009/0137919), Claim 54 was rejected under 35 U.S.C. 103 as being unpatentable  rejected under 35 U.S.C. 103 as being unpatentable over Dafni et al. (US2014/0037045) in view of Gleason et al. (US6,370,223), and Claim 63 was objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 52 and 64 are independent.
	Applicant has amended claim 52 to include the limitation “combining an image of the food product created by high-energy X-ray detection with an image of the food product created by low-energy X-ray detection, so as to synchronize alignment of the images.  Claim 64 has been amended in a corresponding fashion.  Claims 55 and 67-70 are canceled, and new claims 71-73 are added.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 18 January 2022, with respect to claims  have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 52, 55-59 and 64, the 35 U.S.C. 103 rejection of claims 53, 54, 60-62, 65 and 66, and the objection to claim 63 has been withdrawn.  
Allowable Subject Matter
8.	Claims 52-54, 56-66 and 71-73 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667